DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 13, Line 7, replace “body 12” with “body 18”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
At least page 12, line 17, reference character “13” has been used to designate both the first segment and last segment.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a said pivoting engagement" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether Applicant intended to introduce a new element or reference an element that was already introduced. The Examiner has interpreted it to be the former.  
Claim 1 recites the limitation "said first end of said first end of said collar" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim. This claim is unclear and Examiner has interpreted that Applicant intended to recite -said first end of said collar-. Revision is required. 
Claim 5 recites the limitation "a said first edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether Applicant intended to introduce a new element or reference an element that was already introduced. The Examiner has interpreted it to be the latter. Proper revision is required. 
Claim 6 recites the limitation "a said first edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether Applicant intended to introduce a new element or reference an element that was already introduced. The Examiner has interpreted it to be the latter. Proper revision is required. 
Claim 7 recites the limitation "a said first edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether Applicant intended to introduce a new element or reference an element that was already introduced. The Examiner has interpreted it to be the latter. Proper revision is required. 
Claims 2-4, 6, and 8-16 are rejected due to their dependency on claims 1, 5, 6 and 7 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sullivan (US 8356579 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Sullivan in view of Hull (US 0485630 A).
Regarding claim 1: Sullivan discloses an apparatus for protecting animals from predators, comprising: a collar (20), said collar formed of individual collar segments (22), each of said collar segments (22) having a body, said body having a first end (62) opposite a second end (60) thereof; said collar (20) having a first of said collar segments (40) positioned at a first end of said collar and having a last said collar segments (41) positioned at a second end of said collar (Fig. 1); a plurality of said collar segments (22) positioned in a central area of said collar (20), in between said first collar segment (40) and said last collar segment (42 - Fig. 1); each of said collar segments (22)  in said central area of said collar (20) having a first pivoting engagement (30) to a first end of said body of an adjacent said collar segment (22 - Fig. 1); each of said collar segments (22) in said central area of said collar (20) having a second pivoting engagement (30) to said second end of said body of an adjacent said collar segment (Fig. 1); a second end of said first collar segment (40) in a said pivoting engagement (30) with a respective first end of said body of an adjacent one of said collar segments (22) in said central area (Fig. 1); a first end of said last of said collar segments (41) in a said pivoting engagement (30) with a respective first end of said body of an adjacent one of said collar segments (22) in said central area; a first fastener component (37) having a pivoting connection of a second end thereof, to a first end (near 38) of said body of said first collar segment (40); a second fastener component (35) having a pivoting connection of first end thereof, to a second end of said body of said last collar segment (41); a first end of said first fastener component (37) being removably engageable to a second end (near 36) of said second fastener component (35) to thereby form said collar to an engaged configuration, with said first end of said first end of said collar removably connected to said second end of said collar (Fig. 1); said collar surrounding an opening having a diameter distance (Fig. 1), said diameter distance of said opening configuring said collar for positioning around the neck of an animal to be protected from a predator (the examiner noting that any form of a “collar” would be capable of providing protection to the neck of an animal as it forms a barrier between an animal attacking an animal wearing the collar; additionally, the examiner notes that the collar of Sullivan is “configured to/capable of” being used in a configuration of turning the apparatus of Sullivan around, with the protrusions extending outwards); an insertion or removal of one of said plurality of said collar segments positioned in said central area of said collar providing a length adjustment of said collar (abstract, “The number of links used may be adjusted according a dog's neck size.”); and said length adjustment providing for a change in said diameter distance.
If Applicant disagrees with Examiner’s interpretation that Sullivan’s collar could be turned around to disclose the limitations, then Hull teaches said collar for positioning around the neck of an animal to be protected from a predator (Fig. 1, lines 12-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the collar as disclosed by Sullivan with the spikes extending outward configuration as taught by Hull so as to protect the animal from any attacks from predators and therefore decreasing the likelihood that the animal is injured or maimed by such attacks.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Sullivan further teaches each said body (22) having a central area (64) extending between a first edge at said first end (62) of said body and a second edge at said second end (60) of said body (Fig. 2); each said segment having a first sidewall extending above said central area to a first spike (24) at a distal edge of said first sidewall (Fig. 2); each said segment having a second sidewall extending above said central area opposite said first sidewall, each said second sidewall extending to a second spike (26) at a second distal edge of said second sidewall (Fig. 2); and each said first spike and said second spike configured to pierce portions of a mouth of a predator contacting it during an attempt to bite an animal wearing said collar (This limitation would be met when the apparatus is turned around).
Regarding claim 5: the modified reference teaches the limitations of claim 2 as shown above.
Modified Sullivan further teaches said collar (20) in said engaged position locating a said first edge of a body of each said segments (22) in contact with a respective said second edge of an adjacent said body of an adjacent said segment (22 - Fig. 1); and said contact between respective said first edges with respective said second edges defining a support preventing said collar (20) from bending into said opening, whereby a distance of said diameter distance is maintained upon forces imparted to opposing sides of said collar (Col 4 lines 14-20, “The entrance 88 of the channel 86 is slightly narrower to prevent unintended withdrawal of the pin 76 from the channel 86. Directing the pin 76 in the direction shown by arrow 90, the pin 76 is manually "snap fit" through the entrance 88 of the channel 86 by a user and secured in the channel 86 for use around the animal's neck”).
Regarding claim 11: the modified reference teaches the limitations of claim 2 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).
Regarding claim 14: the modified reference teaches the limitations of claim 5 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).

Claims 3-4, 6-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hull as applied to claims 1 & 2 above, and further in view of Klinkhart (US 5915337 A).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Sullivan teaches wherein each said pivoting engagement (30) comprises: a pair of openings (86) positioned at said first end of said body; and a projection (76), said projection in a rotating connection with said pair of openings. 
Modified Sullivan fails to teach a pair of projections.
However, Klinkhart teaches a pair of openings (24,Fig. 4A) positioned at said first end of said body; and a pair of projections (28, Fig. 4B), one each of said pair of projections in a rotating connection with a respective one said pair of openings (Col 3 lines 55-58, “transverse locking bar 28 is designed to be inserted within, and be received and movably retained by, transverse locking arm 24.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by modified Sullivan with the pair of projectiles as taught by Klinkhart so as to allow for better fit between amongst the openings and decrease the likelihood that the connections become dislodged. 
Regarding claim 4: the modified reference teaches the limitations of claim 2 as shown above.
Modified Sullivan teaches wherein said pivoting engagement (30) comprises a pair of openings (86) positioned at said first end of said body and a projection (76) positioned at a second end of said body, and the projection in a rotating connection with said pair of openings.
Modified Sullivan fails to teach a pair of projections.
However, Klinkhart teaches a pair of openings (24, Fig. 4A) positioned at said first end of each said body; and a pair of projections (28, Fig. 4B) positioned at a second end of each said body; and one each of said pair of projections in a rotating connection with a respective one said pair of openings (Col 3 lines 55-58, “transverse locking bar 28 is designed to be inserted within, and be received and movably retained by, transverse locking arm 24.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by modified Sullivan with the pair of projectiles as taught by Klinkhart so as to allow for better fit between amongst the openings and decrease the likelihood that the connections become dislodged. 
Regarding claim 6: the modified reference teaches the limitations of claim 3 as shown above.
Modified Sullivan further teaches said collar (20) in said engaged position locating a said first edge of a body of each said segments in contact with a respective said second edge of an adjacent said body of an adjacent said segment (Fig. 1); and said contact between respective said first edges with respective said second edges defining a support preventing said collar from bending into said opening, whereby a distance of said diameter distance is maintained upon forces imparted to opposing sides of said collar (Col 4 lines 14-20, “The entrance 88 of the channel 86 is slightly narrower to prevent unintended withdrawal of the pin 76 from the channel 86. Directing the pin 76 in the direction shown by arrow 90, the pin 76 is manually "snap fit" through the entrance 88 of the channel 86 by a user and secured in the channel 86 for use around the animal's neck”).
Regarding claim 7: the modified reference teaches the limitations of claim 4 as shown above.
Modified Sullivan further teaches said collar (20) in said engaged position locating a said first edge of a body of each said segments (22) in contact with a respective said second edge of an adjacent said body of an adjacent said segment (Fig. 1); and said contact between respective said first edges with respective said second edges defining a support preventing said collar from bending into said opening, whereby a distance of said diameter distance is maintained upon forces imparted to opposing sides of said collar (Col 4 lines 14-20, “The entrance 88 of the channel 86 is slightly narrower to prevent unintended withdrawal of the pin 76 from the channel 86. Directing the pin 76 in the direction shown by arrow 90, the pin 76 is manually "snap fit" through the entrance 88 of the channel 86 by a user and secured in the channel 86 for use around the animal's neck”).
Regarding claim 12: the modified reference teaches the limitations of claim 3 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).
Regarding claim 13: the modified reference teaches the limitations of claim 4 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).
Regarding claim 15: the modified reference teaches the limitations of claim 6 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).
Regarding claim 16: the modified reference teaches the limitations of claim 7 as shown above.
Modified Sullivan further teaches said distal edges of each of said first sidewall (24) and said second sidewall (26) having a concave curve thereon (As best seen in Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hull, as applied to claim 5 above, and further in view of Tangen (US 5535106 A).
Regarding claim 8: the modified reference teaches the limitations of claim 5 as shown above.
Modified Sullivan fails to teach light emitters positioned on at least one of said segments.
However, Tangen teaches light emitters (30).
The combination of prior art would teach light emitters (Tangen 30) positioned on at least one of said segments (Sullivan 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the segments as disclosed by modified Sullivan with the light emitters as taught by Tangen so as to deter any predatory animal from attacking the dog and therefore decreasing the likelihood that the animal is maimed or injured. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Hull, and Klinkhart as applied to claims 6, and 7 above, and further in view of Tangen (US 5535106 A).
Regarding claim 9: the modified reference teaches the limitations of claim 6 as shown above.
Modified Sullivan fails to teach light emitters positioned on at least one of said segments.
However, Tangen teaches light emitters (30).
The combination of prior art would teach light emitters (Tangen 30) positioned on at least one of said segments (Sullivan 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the segments as disclosed by modified Sullivan with the light emitters as taught by Tangen so as to deter any predatory animal from attacking the dog and therefore decreasing the likelihood that the animal is maimed or injured. 
Regarding claim 10: the modified reference teaches the limitations of claim 7 as shown above.
Modified Sullivan fails to teach light emitters positioned on at least one of said segments.
However, Tangen teaches light emitters (30).
The combination of prior art would teach light emitters (Tangen 30) positioned on at least one of said segments (Sullivan 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the segments as disclosed by modified Sullivan with the light emitters as taught by Tangen so as to deter any predatory animal from attacking the dog and therefore decreasing the likelihood that the animal is maimed or injured. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited but not relied upon include collars/harnesses that teach various elements of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649